SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b-25 Commission File Number: 000-54167 NOTIFICATION OF LATE FILING (Check One): [X] Form 10-K [ ] Form 11-K [ ] Form 20-F [ ] Form 10-Q [ ] Form N-SAR For Period Ended:December 31, 2011 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form 20-F [ ] Transition Report on Form N-SAR [ ] Transition Report on Form 11-K For the Transition Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which notification relates: Part I.Registrant Information Full name of registrant:SANOMEDICS INTERNATIONAL HOLDINGS, INC. Former name if applicable: Address of principal executive office (Street and number):80 SW 8th Street, Suite 2180 City, State and Zip Code: Miami, Florida 33180 1 Part II.Rule 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check appropriate box.) [X](a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [ X ](b)The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR,or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [ ](c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III.Narrative State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period.(Attach extra sheets if needed.) The registrant is unable to file its Annual Report (the "Annual Report") on Form 10-K for its fiscal year ended December 31, 2011 by the prescribed date of March 30, 2012 due to a delay with finalizing its results of operations for such period.The registrant intends to file the Annual Report by April 16, 2012. Part IV.Other Information (1)Name and telephone number of person to contact in regard to this notification Keith Houlihan (305) 433-7814 (Name) (Area code) (Telephone number) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X]Yes[]No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ]Yes[X]No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 SANOMEDICS INTERNATIONAL HOLDINGS, INC. (Name of registrant as specified in charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 30, 2012 By: /s/Keith Houlihan Keith Houlihan President ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18U.S.C. 1001). 3
